Mr. Justice Thomson delivered the opinion of the court. 2. Municipal Court of Chicago, § 13*—non-necessity of formal pleadings. In cases of the fourth class in the Municipal Court of Chicago, while the statement of claim filed must set forth a cause of action, formal pleadings are not necessary. 3. " Municipal Court of Chicago, § 13a*—what is rule as to variance in actions of fourth class. Cases of the fourth class in the Municipal Court of Chicago are governed, as to variance, by the rule, which controls in actions before justices of the peace, that the action is what the proof makes it. 4. Municipal Court of Chicago, § 13a*—when variance in action of fourth class does not prevent recovery. Even though the statement of claim in a fourth class case in the Municipal Court of Chicago declares on a written contract while the proof discloses an oral contract or one partly oral and partly written, plaintiff may recover if the statement sets forth a good cause of action. 5. Attachment, § 246*—what is sufficient proof to sustain. Where an affidavit for attachment alleges two statutory grounds and defendant denies only one of them in its traverse, the ground not alleged is admitted and is sufficient to sustain a judgment for attachment.